             Case 1:17-vv-00992-UNJ Document 52 Filed 06/26/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-0992V
                                       Filed: April 16, 2019
                                          UNPUBLISHED


    PATRICIA PENDERGRASS,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH                                       Shoulder Injury Related to Vaccine
    AND HUMAN SERVICES,                                       Administration (SIRVA)

                         Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On July 24, 2017, Patricia Pendergrass (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered from a
shoulder injury related to vaccine administration (“SIRVA”) as a result of receiving an
influenza vaccine in her left shoulder on November 9, 2016. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

      On April 16, 2019, respondent filed his Rule 4(c) report and Proffer in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule

1
 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.

                                                      1
         Case 1:17-vv-00992-UNJ Document 52 Filed 06/26/19 Page 2 of 2



4(c) Report/Proffer at 1. Specifically, respondent “concluded that petitioner suffered
SIRVA as defined by the Vaccine Injury Table. Specifically, petitioner had no recent
history of pain, inflammation, or dysfunction of her left shoulder; the onset of pain
occurred within 48 hours after receipt of an intramuscular vaccination; the pain was
limited to the shoulder where the vaccine was administered; and, no other condition or
abnormality has been identified to explain petitioner’s left shoulder pain.” Id. at 2-3.
Respondent further agrees that petitioner suffered the residual effects of her condition
for more than six months. Id. at 3.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2
